DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Amendment

2.	The Amendment filed June 18, 2021 has been entered.  Claims 4, 8-9, 11, and 31-38 have been cancelled.  Claims 1-3, 5-7, 10, 12, 15, 19, 21, 23-26, and 29 have been amended.  Claims 1-3, 5-7, 10, and 12-30 remain pending in the application.   


Information Disclosure Statement
	
3.	The information disclosure statement filed on July 20, 2021 has been considered and placed in the application file.

Claim Objections

4.	Claim 1-3, 5-7, 10, 12-14, and 29 are objected to because of the following informalities:  
	Independent Claim 1 recites amended limitation “the substrate” in lines 6, 9, and 10.  Applicant is suggested to amend the amended limitation “the substrate” to - - the first substrate - - for consistency.  See limitation “the first substrate” in line 3, and lines 4-5 of independent Claim 1.  See also limitations “the second substrate” in line 3 of dependent Claim 13, and “the third substrate” in line 7 of dependent Claim 14.
	Appropriate correction is required.

	Regarding Claims 2-3, 5-7, 10, 12-14, and 29, these claims depend from Claim 1 and are therefore objected for the same reasons. 

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

	Dependent claim 23 is indefinite because there is no antecedent basis for amended phrase “the first substrate” in lines 3-4.  

	Dependent claim 25 is indefinite because it is unclear whether limitation “an area of the connector projected on the second surface” in lines 1-2 is the same “an area of the connector projected on the second surface” as recited in lines 1-2 of claim 23.  If it is, the examiner suggests that applicant can amend “an area of the connector projected on the second surface” in lines 1-2 of claim 25 to read “the area of the connector projected on the second surface” to overcome this problem.

	Claim 25 depends from claim 23, and is also rejected for the same reasons.

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-3, 5-7, 10, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Wagner et al. U.S. Patent 20170209095 (hereinafter, “Wagner”, previously cited), and further in view of Natan et al. U.S. Patent 9932221 (hereinafter, “Natan”).

	Regarding claim 1, Beer teaches a semiconductor device (100, Fig. 1; an example of a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) comprising: 
		a first substrate (electrical interconnect 150, Fig. 1, par [0043], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate) having a first surface (a first (top) main face 150a, Fig. 1) and a second surface (a second (bottom) main face 150b, Fig. 1) opposite the first surface (the electrical interconnect 150 may have a first (top) main face 150a and a second (bottom) main face 150b opposite to the first main face 150a, FIG. 1, par [0044], see Beer); 
		a first electronic component (electronic component 120, FIG. 1, par [0044], see Beer) disposed on the first surface of the first substrate (the first main face 150a facing the electronic component 120, FIG. 1, par [0044], see Beer); 
		an encapsulant (an encapsulant 110, FIG. 1, par [0044], see Beer) encapsulating the first electronic component (electronic component 120, FIG. 1) on the first surface (first main face 150a, FIG. 1) of the first substrate (electrical interconnect 150, Fig. 1; the semiconductor device package 100 may comprise an encapsulant 110 in which an electronic component 120 is, at least partly, embedded, FIG. 1, par [0043], see Beer); 
		a feeding structure (external terminals 130, FIG. 1, par [0044], see Beer) disposed on the second surface (a second (bottom) main face 150b, FIG. 1) of the first substrate (The electrical interconnect 150 may electrically interconnect the electronic component 120 to the external terminals 130 FIG. 1, par [0044], see Beer) (see external terminals 130, FIG. 1, par [0044]; The external terminals 130 of the semiconductor device package 100 may be implemented by solder bumps which are attached to the electrical interconnect 150, e.g. an electrical redistribution structure.  Although not 
		a connector (including chip electrodes 241, 242, 243, Fig. 2 via external terminals 130 (e.g. ball grid array), Fig. 1, par [0050], see Beer; including one or more metallization layer(s) 251 and/or one or more dielectric (or insulating) layer(s) 252_1, 252_2, Fig. 2, par [0054], see Beer; The conductive traces of the metallization layer 251 may, e.g., be configured to route to one or more external terminals 130 (e.g. solder deposits) of the semiconductor device package 200. Further, some of the conductive traces of the metallization layer 251 may be used as an internal interconnect, i.e. as an interconnect to the electronic component 120, Fig. 2, par [0055], see Beer) disposed on the second surface of the first substrate (the (lowermost) dielectric layer (252_2) may, e.g., be a solder-stop layer having openings for the solder deposits (130) configured to connect to the application board (not shown, but noted, Fig. 2, par [0056], see Beer), and configured to connect a (the application board 900 may, e.g., be a PCB or another type of application board, e.g. a ceramic substrate, etc. The application board 900 may comprise an insulating board substrate 910 such as, e.g., a fiber-reinforced insulating polymer plate, Fig. 9, par [0075], see Beer). 
	However, Beer does not explicitly disclose a PCB (i.e., printed circuit board) being a flexible printed circuit.
	Wagner teaches optical physiological sensor modules with reduced signal noise (see Title) in which in which FIG. 26 is a block diagram of an earbud 400 having both a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the optical physiological sensor modules with reduced signal noise taught by Wagner with the semiconductor device of Beer such that to obtain a PCB (i.e., printed circuit board) being a flexible printed circuit as claimed in order to help reduce the spacing requirements for such a dual-wireless design, where space is fundamentally limited by the size of a subject's ears, as suggested by Wagner in paragraph [0151].
	Beer in view of Wagner as modified, teaches the first load electrode of the first semiconductor chip 140_1 (e.g. source electrode S1), the control electrode C1 and the second load electrode of second semiconductor chip 140_2 (e.g. drain electrode D2) may face away from the semiconductor device package 600 and may be configured to be electrically connected to an application board (not shown, but noted, Fig. 6, par [0065], see Beer).
wherein the feeding structure is disposed outside an area of the flexible printed circuit projected on the second surface of the substrate in a direction substantially perpendicular to the second surface of the substrate.
	Natan teaches semiconductor package with multiple compartments (see Title) in which as shown in FIG. 14, the package I/O 500 may also be implemented as a ball grid array (BGA) comprising a plurality of solder balls or terminals 520.  The solder balls 520 may permit surface mounting the semiconductor device 10 to a PCB by reflowing or heating the solder balls 520 such that the solder balls 520 adhere to corresponding pads of the PCB.  In yet another example embodiment, the package I/O 500 may include a flex connector 530 as shown in FIG. 15. The flex connector 530 may comprises a female receptacle 532. The flex connector 530 may comprising a plurality of terminals that electrically couple the semiconductor device 10 to a PCB via a flexible, ribbon cable received by the female receptacle 532 (see location of flex connector 530, Fig. 15; col. 8, lines 51-64, see Natan; i.e., flexible, ribbon cable being outside the base surface of flex connector 530 in Fig. 15; in other words, this flexible, ribbon cable being outside is a portion of the flexible PCB and being outside the flexible PCB).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the semiconductor package with multiple compartments in Figure 15 (see position of connector 530, Fig. 15 of Natan) taught by Natan with the semiconductor device of Beer in view of Wagner such that to obtain wherein the feeding structure is disposed outside an area of the flexible printed circuit projected on the second surface of the substrate in a direction substantially perpendicular to the second surface of the substrate as claimed in order to improve the operational performance of the MEMS microphone subassembly, as suggested by Natan in column 7, lines 41-42.

	Regarding claim 2, Beer in view of Wagner in view of Natan teaches the semiconductor device of claim 1.  Beer in view of Wagner in view of Natan as modified, teaches further comprising a second electronic component (semiconductor chips 140_1, 140_2, Fig. 3, par [0058] see Beer) disposed on the second surface of the first substrate (In the example shown in FIG. 3, this zone is used to accommodate two semiconductor chips 140, i.e. a first semiconductor chip 140_1 and a second semiconductor chip 140_2. Both semiconductor chips 140_1, 140_2 correspond to the semiconductor chip 140 described above (see Fig. 1, the second main face 150b facing the semiconductor chip 140, par [0044] see Beer), and reference is made to the above disclosure in order to avoid reiteration, FIG. 3, par [0058] see Beer), wherein an area of the connector (see location of flex connector 530, Fig. 15; col. 8, lines 51-64, see Natan) projected on the second surface (a second (bottom) main face 150b, FIG. 1, see Beer), an area of the feeding structure (external terminals 130, FIG. 2, par [0044], see Beer) projected on the second surface (a second (bottom) main face 150b, FIG. 1, see Beer), and an area of the electronic component (a semiconductor chip 140 (FIG. 2, par [0044], see Beer; semiconductor chip 140 also be electronic component 120, see Fig. 1, the electronic component may be any of the semiconductor chips as described above in relation to the semiconductor chip arranged at the bottom side of the semiconductor device package par [0031] see Beer) projected on the second surface (150b, Fig. 1, see Beer) of the first substrate (electrical interconnect 150, Fig. 1, par [0043], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate) in a direction substantially perpendicular to the first surface (150b, Fig. 1, see Beer) are separated from each other (see relative positions of external terminals 130 and semiconductor chip 140 in FIG. 2, see Beer). The motivation is in order to improve the operational performance of the MEMS microphone subassembly, as suggested by Natan in column 7, lines 41-42.

	Regarding claim 3, Beer in view of Wagner in view of Natan teaches the semiconductor device of claim 2.  Beer in view of Wagner in view of Natan as modified, teaches wherein the flexible printed circuit being capable to uncover (since the PCB is an elongated, flexible PCB having a distal end portion, par [0025], see Wagner) the second electronic component (semiconductor chips 140_1, 140_2, Fig. 3, par [0058] see Beer).

	Regarding claim 5, Beer in view of Wagner in view of Natan teaches the semiconductor device of claim 1.  Beer in view of Wagner in view of Natan as modified, teaches wherein an area of the connector (see area of flex connector 530, Fig. 15; col. 8, lines 51-64, see Natan) projected on the second surface (a second (bottom) main face 150b, FIG. 1, see Beer) of the first substrate (electrical interconnect 150, Fig. 1, par [0043], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate; In the example shown in FIG. 3, this zone is used to accommodate two semiconductor in a direction substantially perpendicular to the first surface (a first (top) main face 150a, Fig. 1) is greater than an area of the feeding structure (external terminals 130, FIG. 1, par [0044], see Beer) projected on the second surface of the first substrate in said direction (see area of flex connector 530, Fig. 15; col. 8, lines 51-64, see Natan and area of external terminals 130, FIG. 1, par [0044], see Beer). The motivation is in order to improve the operational performance of the MEMS microphone subassembly, as suggested by Natan in column 7, lines 41-42.

	Regarding claim 6, Beer in view of Wagner in view of Natan teaches the semiconductor device of claim 1.  Beer in view of Wagner in view of Natan as modified, teaches wherein a portion of the flexible printed circuit extends (In some embodiments, the PCB is an elongated, flexible PCB having a distal end portion (par [0025], see Wagner) to be adjacent to a side surface (The flex connector 530 may comprising a plurality of terminals that electrically couple the semiconductor device 10 to a PCB via a flexible, ribbon cable received by the female receptacle 532 (see location of flex connector 530, Fig. 15; col. 8, lines 51-64, see Natan; i.e., flexible, ribbon cable being outside the base surface of flex connector 530 in Fig. 15) of the first substrate (electrical interconnect 150, Fig. 1, par [0043], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate). The motivation is in order to improve the operational 

	Regarding claim 7, Beer in view of Wagner in view of Natan teaches the semiconductor device of claim 6.  Beer in view of Wagner in view of Natan as modified, teaches wherein a portion of the flexible printed circuit extends (In some embodiments, the PCB is an elongated, flexible PCB having a distal end portion (par [0025], see Wagner) to be adjacent to a side surface (The flex connector 530 may comprising a plurality of terminals that electrically couple the semiconductor device 10 to a PCB via a flexible, ribbon cable received by the female receptacle 532 (see location of flex connector 530, Fig. 15; col. 8, lines 51-64, see Natan; i.e., flexible, ribbon cable being outside the base surface of flex connector 530 in Fig. 15) of the encapsulant (since the encapsulant covering the electrical interconnect 150, Fig. 1, par [0043], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate).

	Regarding claim 10, Beer in view of Wagner in view of Natan teaches the semiconductor device of claim 7.  Beer in view of Wagner in view of Natan as modified, teaches wherein a portion of the flexible printed circuit extends (In some embodiments, the PCB is an elongated, flexible PCB having a distal end portion (par [0025], see Wagner) to be adjacent to a bottom surface (The flex connector 530 may comprising a plurality of terminals that electrically couple the semiconductor device 10 to a PCB via a flexible, ribbon cable received by the female receptacle 532 (see location of flex of the encapsulant (since the encapsulant covering the electrical interconnect 150, Fig. 1, par [0043], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate). 

	Regarding claim 29, Beer in view of Wagner in view of Natan teaches the semiconductor device of claim 2.  Beer in view of Wagner in view of Natan as modified, teaches wherein the connector (see location of flex connector 530, Fig. 15; col. 8, lines 51-64, see Natan) is electrically coupled to the second electronic component (a semiconductor chip 140 (FIG. 2, par [0044], see Beer; semiconductor chip 140 also be electronic component 120, see Fig. 1, the electronic component may be any of the semiconductor chips as described above in relation to the semiconductor chip arranged at the bottom side of the semiconductor device package par [0031] see Beer) through the first substrate (In the example shown in FIG. 3, this zone is used to accommodate two semiconductor chips 140, i.e. a first semiconductor chip 140_1 and a second semiconductor chip 140_2. Both semiconductor chips 140_1, 140_2 correspond to the semiconductor chip 140 described above (see Fig. 1, the second main face 150b facing the semiconductor chip 140, par [0044] see Beer).

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Wagner et al. U.S. Patent Application Publication 20170209095 (hereinafter, . 

	Regarding claim 12, Beer in view of Wagner in view of Natan teaches the semiconductor device of claim 7.  
	However, Beer in view of Wagner in view of Natan explicitly disclose wherein the feeding structure is configured to feed a radio frequency (RF) signal to an antenna. 
	Mirsky teaches microelectronic interconnect substrate and packaging techniques (see Title) in which in a broad sense, "microelectronic packaging" can simply be viewed as a way to interface an IC (or a die) with the "real" world of peripherals such as power sources (e.g., power supplies, batteries, and the like), input devices (e.g., keyboards, mouses, and the like), and output devices (e.g., monitors, modems, antennas, and the like), (par [0005], see Mirsky).  RF short for `Radio Frequency`. RF refers to that portion of the electromagnetic spectrum in which electromagnetic waves can be generated by alternating current fed to an antenna (par [0005], see Mirsky).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the microelectronic interconnect substrate and packaging techniques taught by Mirsky with the semiconductor device of Beer in view of Wagner in view of Natan such that to obtain wherein the feeding structure is configured to feed a radio frequency (RF) signal to an antenna as claimed for purpose of providing the resulting substrate and packaging afford the required .
		
12.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Wagner et al. U.S. Patent Application Publication 20170209095 (hereinafter, “Wagner”, previously cited) in view of Natan et al. U.S. Patent 9932221 (hereinafter, “Natan”), and further in view of Bolken et al. U.S. Patent Application Publication 20040084771 (hereinafter, “Bolken”, previously cited). 

	Regarding claim 13, Beer in view of Wagner in view of Natan teaches the semiconductor device of claim 1.  Beer in view of Wagner in view of Natan further teaches the semiconductor device packages may also include one or more stacks of semiconductor chips and/or through-encapsulant via(s) and/or passive components. Further, additional devices may be assembled on the top side of the semiconductor device package (par [0025] see Beer); the semiconductor device package may be fabricated by an eWLP (embedded Wafer Level Packaging) process. In this case, electronic components are placed in a spaced-apart relationship on a temporary packaging carrier. An insulating encapsulation material is then applied over the temporary packaging carrier and over the electronic components placed thereon to form a so-called artificial wafer. The artificial wafer may include a high number of semiconductor device packages. The artificial wafer is then divided into the single 
	However, Beer in view of Wagner in view of Natan does not explicitly disclose further comprising: a second substrate having a first surface and a second surface; a plurality of third electronic components disposed on the first surface of the second substrate; a plurality of fourth electronic components disposed on the second surface of the second substrate;19  4832-1993-9998.1the encapsulant encapsulating the plurality of third electronic components on the first surface of the second substrate and the plurality of fourth electronic components on the second surface of the second substrate. 
	Bolken teaches methods and apparatus for a thin stacked ball-grid array package (see Title) in which various modifications to the above process could be made without departing from the scope of the invention. Each die could be individually processed, for example, such that the adhesive, wire bonding and encapsulation steps for each die take place prior to processing of the die on the opposite side of interposer 101. Alternatively, the various packages 100/300 could be placed together or joined to form a stack 200/400 either before or after the molding process. Multiple packages 100/300 may therefore be encapsulated simultaneously to form stacked devices 200/400. Similarly, the various processing steps may be intermingled in any way according to design variations and to improve ease of manufacturability (see Figs. 1-4, par [0033], see Bolken).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the methods and apparatus for a thin stacked ball-grid array package taught by Bolken with the semiconductor device a second substrate having a first surface and a second surface; a plurality of third electronic components disposed on the first surface of the second substrate; a plurality of fourth electronic components disposed on the second surface of the second substrate;19  4832-1993-9998.1the encapsulant encapsulating the plurality of third electronic components on the first surface of the second substrate and the plurality of fourth electronic components on the second surface of the second substrate as claimed in order to further improve the stability and manufacturability of the stacked package as suggested by Bolken in Abstract.  
 
	Regarding claim 14, Beer in view of Wagner in view of Natan in view Bolken of teaches the semiconductor device of claim 13.  However, Beer in view of Wagner in view of Natan in view Bolken does not explicitly disclose further comprising: a third substrate having a first surface and a second surface; a plurality of fifth electronic components disposed on the first surface of the third substrate; a plurality of sixth electronic components disposed on the second surface of the third substrate; the encapsulant encapsulating the plurality of fifth electronic components on the first surface of the third substrate and the plurality of sixth electronic components on the second surface of the third substrate, which is similar to limitations of Claim 13.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the semiconductor device taught Beer in view of Wagner in view of Natan in view Bolken such that to obtain the claimed invention since it has been held that mere duplication of the essential working parts of a .

13.	Claims 15-16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Linden  et al. U.S. Patent Application Publication 20160073189 (hereinafter, “Linden”, previously cited) in view of Wagner  et al. U.S. Patent Application Publication 20170209095 (hereinafter, “Wagner”, previously cited), and further in view of Natan et al. U.S. Patent 9932221 (hereinafter, “Natan”).

	Regarding claim 15, Beer teaches a semiconductor device comprising:
		Beer teaches a semiconductor device (100, Fig. 1; an example of a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) comprising: 
		a first substrate (electrical interconnect 150, Fig. 1, par [0043], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate) having a first surface (150a, Fig. 1) and a second surface (150b, Fig. 1) opposite the first surface (the electrical interconnect 150 may have a first (top) main face 150a and a second (bottom) main face 150b opposite to the first main face 150a, FIG. 1, par [0044], see Beer); 
		an encapsulant (an encapsulant 110, FIG. 1, par [0044], see Beer) encapsulating the first surface (first main face 150a, FIG. 1) of the first substrate ; and exposing the second surface of the first substrate (see encapsulant 110, in Fig. 1 without covering bottom surface 150b; see also par [0051]: the semiconductor chip 140 may be void of any encapsulant 110, see Fig. 1, par [0051] see Beer);
		a feeding structure (external terminals 130, FIG. 1, par [0044], see Beer) disposed on the second surface (a second (bottom) main face 150b, FIG. 1) of the first substrate (The electrical interconnect 150 may electrically interconnect the electronic component 120 to the external terminals 130 FIG. 1, par [0044], see Beer; see external terminals 130, FIG. 1, par [0044]; The external terminals 130 of the semiconductor device package 100 may be implemented by solder bumps which are attached to the electrical interconnect 150, e.g. an electrical redistribution structure.  Although not shown the external terminals 130 may also be realized by leads or pads of the electrical interconnect 150, in particular, if the electrical interconnect 150 is implemented by a device carrier (that is no electrical redistribution structure), FIG. 1, par [0047] see Beer); 
	a connector (including chip electrodes 241, 242, 243, Fig. 2 via external terminals 130 (e.g. ball grid array), Fig. 1, par [0050], see Beer; including one or more metallization layer(s) 251 and/or one or more dielectric (or insulating) layer(s) 252_1, 252_2, Fig. 2, par [0054], see Beer; The conductive traces of the metallization layer 251 may, e.g., be configured to route to one or more external terminals 130 (e.g. solder deposits) of the semiconductor device package 200. Further, some of the conductive traces of the metallization layer 251 may be used as an internal interconnect, i.e. as an disposed on the second surface of the first substrate (the (lowermost) dielectric layer (252_2) may, e.g., be a solder-stop layer having openings for the solder deposits (130) configured to connect to the application board (not shown, but noted, Fig. 2, par [0056], see Beer).
	Beer further teaches a half-bridge circuit as disclosed herein may, e.g., be implemented in an electronic circuit for converting DC or AC voltages into DC voltages, so-called DC-DC converters and AC-DC converters, respectively. DC-DC converters may be used to convert a DC input voltage provided by a battery or rechargeable battery into a DC output voltage matched to the demands of electronic circuits connected downstream (par [0042], see Beer); the (lowermost) dielectric layer (252_2) may, e.g., be a solder-stop layer having openings for the solder deposits (130) configured to connect to the application board (not shown, but noted, Fig. 2, par [0056], see Beer); the application board (900, Fig. 9) may, e.g., be a PCB (i.e., printed circuit board) or another type of application board, e.g. a ceramic substrate, etc. (Fig. 9, par [0075], see Beer).
	However, Beer does not explicitly disclose a wireless earphone comprising a semiconductor device; a battery adjacent to the semiconductor device. 
	Linden teaches charging of wireless earbuds (see Title) in which referring to Figs. 6 and 7, the wireless earbud 10 comprises a battery (rechargeable battery 14 lower surface of rechargeable battery 14; see Figs. 6 and 7, par [0038], see Linden) adjacent to the semiconductor device (Component D1, FIG. 8, is a BlueCore CSR8670 WLCSP System on a Chip (SoC) integrated circuit device for Bluetooth 4.0, FIG. 8, par [0056], see Linden).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the charging of wireless earbuds taught by Linden with the semiconductor device of Beer such that to obtain a wireless earphone comprising a semiconductor device; a battery adjacent to the semiconductor device as claimed in order to prevent potential loss or damage of the earbuds, as suggested by Linden in paragraph [0026].
	Beer in view of Linden, as modified, teaches the main printed circuit board (15, Fig. 8, par [0056], see Linden); components Q80 and D80 form a battery safety control circuit; SP1 and SP2 are soldering pads for the charging connectors 15a, 15b (see FIG. 6, see Linden). Recesses M1 and M2 are for receiving power from the rechargeable battery 14 (FIG. 9, [0059], see Linden). 
	However, Beer in view of Linden does not explicitly disclose a PCB (i.e., printed circuit board) being a flexible printed circuit including a first end connected to the connector and a second end connected to the battery.
	Wagner teaches optical physiological sensor modules with reduced signal noise (see Title) in which in which FIG. 26 is a block diagram of an earbud 400 having both a sensor module 20 and data processing capability, according to some embodiments of the present invention (see Fig. 26, par [0150], see Wagner); as described above with respect to FIG. 26, this embodiment may comprise two separate earbuds 400 in wireless communication with each other (see Fig. 28, par [0153], see Wagner); according to some embodiments of the present invention (see Fig. 26, par [0150], see Wagner); the sensor module includes a printed circuit board (PCB), an optical source secured to the PCB, and an optical detector secured to the PCB. In some embodiments, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the optical physiological sensor modules with reduced signal noise taught by Wagner with the semiconductor device of Beer in view of Linden such that to obtain a PCB (i.e., printed circuit board) being a flexible printed circuit including a first end connected to the connector and a second end connected to the battery as claimed in order to help reduce the spacing requirements for such a dual-wireless design, where space is fundamentally limited by the size of a subject's ears, as suggested by Wagner in paragraph [0151].
	Beer in view of Linden in view of Wagner, as modified, teaches the first load electrode of the first semiconductor chip 140_1 (e.g. source electrode S1), the control electrode C1 and the second load electrode of second semiconductor chip 140_2 (e.g. drain electrode D2) may face away from the semiconductor device package 600 and may be configured to be electrically connected to an application board (not shown, but noted, Fig. 6, par [0065], see Beer).
	However, Beer in view of Linden in view of Wagner does not explicitly disclose a flexible printed circuit including a first end connected to the connector and a second end connected to the battery being a flexible printed circuit including a first end connected to the connector and a second end connected to the battery, and uncovering the feeding structure.
	Natan teaches semiconductor package with multiple compartments (see Title) in which as shown in FIG. 14, the package I/O 500 may also be implemented as a ball grid 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the semiconductor package with multiple compartments in Figure 15 (see position of connector 530, Fig. 15 of Natan) taught by Natan with the semiconductor device of Beer in view of Linden in view of Wagner such that to obtain a flexible printed circuit including a first end connected to the connector and a second end connected to the battery being a flexible printed circuit including a first end connected to the connector and a second end connected to the battery, and uncovering the feeding structure as claimed in order to improve the operational performance of the MEMS microphone subassembly, as suggested by Natan in column 7, lines 41-42.

	Regarding claim 16, Beer in view of Linden in view of Wagner in view of Natan teaches the wireless earphone of claim 15.  Beer in view of Linden in view of Wagner in view of Natan, as modified, teaches further comprising a speaker disposed adjacent to the first surface of the battery (see upper surface of rechargeable battery 14 14; see Figs. 6 and 7, par [0038], see Linden), wherein the speaker is closer to the battery than to the semiconductor device (see space between loudspeaker element 13 and upper surface of rechargeable battery 14, Fig. 6,  and printed circuit board 15, par [0038], see Linden).
	
	Regarding claim 30, Beer in view of Linden in view of Wagner in view of Natan teaches the wireless earphone of claim 15.  Beer in view of Linden in view of Wagner in view of Natan, as modified, teaches a first acoustic device and a second acoustic device (a pair of wireless earbuds 10a, 10b; an embodiment of a wireless earbud 10, which may be one of the wireless earbuds 10a, 10b, see Figs. 1, 2 par [0020], see Linden); the first acoustic device includes a first semiconductor device package (see a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) in which having a layout (see FIG. 1 schematically illustrates a cross-sectional view of an exemplary semiconductor device package including an electronic component, an electrical interconnect and a semiconductor chip under electrical interconnect, par [0009] of Beer; see FIG. 6 is a first, schematic, exploded view of the wireless earbud, par [0014] of Linden). 
	However, Beer in view of Linden in view of Wagner in view of Natan, as modified does not explicitly disclose wherein the second acoustic device includes a second semiconductor device package, and wherein a layout of the first device package is the same or identical to a layout of the second device package.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the wireless earphone of Beer in view of Linden in view of Wagner such that to obtain wherein the second acoustic device includes a second semiconductor device package, and wherein a layout of the first device package is the same or identical to a layout of the second device package as claimed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The motivation is in order to help reduce the spacing requirements for such a dual-wireless design, where space is fundamentally limited by the size of a subject's ears, as suggested by Wagner in paragraph [0151].
	
14.	Claims 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Linden  et al. U.S. Patent Application Publication 20160073189 (hereinafter, “Linden”, previously cited) in view of Wagner  et al. U.S. Patent Application Publication 20170209095 (hereinafter, “Wagner”, previously cited), in view of Natan et al. U.S. Patent 9932221 (hereinafter, “Natan”), and further in view of Kim et al. U.S. Patent Application Publication 20190045294 (hereinafter, “Kim”, previously cited).

	Regarding claim 17, Beer in view of Linden in view of Wagner in view of Natan teaches the wireless earphone of claim 15.  Beer in view of Linden in view of Wagner in view of Natan, as modified, teaches the rear housing portion (16, Fig. 1, see Linden) accommodates the main printed circuit board (15, Fig. 10, see Linden) inside the rear housing portion (16 Fig. 10, see Linden) nearest its second distal end (16b, Fig. 10, par [0054], see Linden); Fig. 10 of Linden illustrates an efficient implementation of an antenna function for the wireless radio communication (110, Fig. 10, see Linden); the antenna comprises an elongate radiator pattern (70, Fig. 10, see Linden) disposed at the circumference of the main printed circuit board (Fig. 10, par [0073], see Linden); the electrical interconnect (150, Fig. 1, see Beer) may electrically interconnect the electronic component (120, Fig. 1, see Beer) to the external terminals (130 Fig. 1, see Beer) and/or the semiconductor chip (140, Fig. 1, par [0044], see Beer).
	However, Beer in view of Linden in view of Wagner in view of Natan does not explicitly disclose further comprising wherein the housing includes an antenna pattern in contact with the feeding structure of the semiconductor device.
	Kim ‘294 teaches portable sound device (see Title) in which the wireless communication unit (385, Fig. 3, see Kim ‘294) may include an antenna pattern (386, Fig. 3, see Kim ‘294) mounted on the main board (381, Fig. 3, see Kim ‘294) or formed on the surfaces of the housings (320, Fig. 2, see Kim ‘294) for transmitting and receiving a signal to and from an external terminal (see Figs. 2, 3, par [0063], see Kim ‘294).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the portable sound device further comprising wherein the housing includes an antenna pattern in contact with the feeding structure of the semiconductor device as claimed in order to provide a sense of unity and to improve the wearing sensation, as suggested by Kim ‘294 in paragraph [0060].

	Regarding claim 18, Beer in view of Linden in view of Wagner in view of Natan in view of Kim teaches wireless earphone of claim 17.  Beer in view of Linden in view of Wagner in view of Natan in view of Kim, as modified teaches wherein the antenna pattern is directly connected to the feeding structure (the wireless communication unit (385, Fig. 3, see Kim ‘294) may include an antenna pattern (386, Fig. 3, see Kim ‘294) mounted on the main board (381, Fig. 3, see Kim ‘294) or formed on the surfaces of the housings (320, Fig. 2, see Kim ‘294) for transmitting and receiving a signal to and from an external terminal (see Figs. 2, 3, par [0063], see Kim ‘294).

15.	Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Linden  et al. U.S. Patent Application Publication 20160073189 (hereinafter, “Linden”, previously cited) in view of Wagner  et al. U.S. Patent Application Publication 20170209095 (hereinafter, “Wagner”, previously cited), in view of Natan et al. U.S. Patent 9932221 (hereinafter, “Natan”), and further in view of Rye et al. U.S. Patent Application Publication 20160050474 (hereinafter, “Rye”).

	Regarding claim 19, Beer in view of Linden in view of Wagner in view of Natan teaches the wireless earphone of claim 15.  Beer in view of Linden in view of Wagner in view of Natan, as modified, teaches wherein the battery (a rechargeable battery 14, Figs. 6, 7, par [0051], see Linden) has a first surface facing the speaker (see upper surface of rechargeable battery 14, Fig. 7, see Linden), a second surface opposite to the first surface of the battery (see lower surface of rechargeable battery 14, Fig. 6 and upper surface of rechargeable battery 14, Fig. 7), and a side face (see side surface of rechargeable battery 14, Figs. 6, 7) extending between the first surface and the second surface of the battery (see three surface of rechargeable battery 14, Figs. 6, 7, par [0051], see Linden). 
	However, Beer in view of Linden in view of Wagner in view of Natan does not explicitly disclose wherein a portion of the flexible printed circuit extends to be adjacent to a side surface of the battery.
	Rye teaches circuit assembly for compact acoustic device (see Title) in which as shown in FIGS. 6-9, the printed circuit board assembly 100 is unitary in that the first circuit board 101, the second circuit board 102, the first flexible substrate 103, the second flexible substrate 108, and the third flexible substrate 110 are all continuously coupled together without any connectors. This unitary assembly is folded about the battery 601 on at least three sides. The first circuit board 101 is disposed along the bottom of the battery 601, while the second circuit board 102 is disposed along the top of the battery 601. The first flexible substrate 103 is disposed along a first side of the battery 601, while the third flexible substrate 110 is folded about a second side of the battery 601 (Figs. 6-9, par [0064], see Rye).
wherein a portion of the flexible printed circuit extends to be adjacent to a side surface of the battery as claimed in order to have an improved circuit assembly that allows earbuds to become smaller without compromising acoustic performance, as suggested by Rye in paragraph [0005].

	Regarding claim 28, Beer in view of Linden in view of Wagner in view of Natan in view of Rye teaches wireless earphone of claim 19.  
	However, Beer in view of Linden in view of Wagner in view of Natan in view of Rye, as modified does not explicitly disclose wherein when a user wears the wireless earphone on an ear, compared with the battery (see rechargeable battery 14, Figs. 6, 7, par [0051], see Linden), the semiconductor device (including two connecting wires 13a, 13b, Fig. 6, the loudspeaker element 13 is operatively connected to the audio codec circuitry on the main printed circuit board 15 via two connecting wires 13a, 13b, par [0040], see Linden) is located nearer an upper half of the wireless earphone and closer to an upper edge of the ear than the battery is. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the wireless earphone of Beer in view of Linden in view of Wagner in view of Natan in view of Rye such that to obtain wherein when a user wears the wireless earphone on an ear, compared with the battery (see rechargeable battery 14, Figs. 6, 7, par [0051], see Linden), the semiconductor device  is located nearer an upper half of the wireless earphone and closer to an upper edge of the ear than the battery is as claimed since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The motivation is in order to help reduce the spacing requirements for such a dual-wireless design, where space is fundamentally limited by the size of a subject's ears, as suggested by Wagner in paragraph [0151].
	
16.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Linden  et al. U.S. Patent Application Publication 20160073189 (hereinafter, “Linden”, previously cited) in view of Wagner  et al. U.S. Patent Application Publication 20170209095 (hereinafter, “Wagner”, previously cited) in view of Natan et al. U.S. Patent 9932221 (hereinafter, “Natan”), and further in view of Birger  et al. U.S. Patent Application Publication 20150350762 (hereinafter, “Birger”, previously cited).

	Regarding claim 20 , Beer in view of Linden in view of Wagner in view of Natan teaches wireless earphone of claim 16.  Beer in view of Linden in view of Wagner in view of Natan, as modified teaches wherein the speaker has a surface (see lower surface loudspeaker element 13, par [0038], Fig. 6, see Linden) and the battery has a surface facing the surface of the speaker (see upper surface of the rechargeable battery 14, par [0038], Fig. 6, see Linden).
	However, Beer in view of Linden in view of Wagner in view of Natan does not explicitly disclose w herein there is no component between the surface of the speaker and the surface of the battery. 
	Birger teaches monaural wireless headset (see Title) in which FIG. 4 shows a frontal section of the pinna 1 of FIG. 1 with the monaural wireless headset 20 of FIGS. 2 and 3 arranged in its intended wearing position. The outlines of the rechargeable battery 29 and the speaker driver 39 are indicated by respective dashed rectangles wherein there is no component between the surface of the speaker and the surface of the battery (see rechargeable battery 29 and the speaker driver 39,  Fig. 4, par [0026], see Birger). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated monaural wireless headset taught by Birger with the wireless earphone of Beer in view of Linden in view of Wagner in view of Natan such that to obtain wherein there is no component between the surface of the speaker and the surface of the battery as claimed for purpose of providing an improved balance of the monaural wireless headset, as suggested by Birger in paragraph [0052].

17.	Claims 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited). 

	Regarding claim 21, Beer teaches a semiconductor device package (100, Fig. 1; an example of a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) comprising: 
		a substrate  (electrical interconnect 150, Fig. 1, par [0043], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate) having a first surface(150a, Fig. 1)  and a second surface  (150b, Fig. 1) opposite to the first surface  (the electrical interconnect 150 may have a first (top) main face 150a and a second (bottom) main face 150b opposite to the first main face 150a, FIG. 1, par [0044], see Beer); 
		an encapsulant (an encapsulant 110, FIG. 1, par [0044], see Beer) encapsulating the first surface of the substrate (first main face 150a, FIG. 1[ (electrical interconnect 150, Fig. 1; the semiconductor device package 100 may comprise an encapsulant 110 in which an electronic component 120 is, at least partly, embedded, FIG. 1, par [0043], see Beer); 
		a connector (including chip electrodes 241, 242, 243, Fig. 2 via external terminals 130 (e.g. ball grid array), Fig. 1, par [0050], see Beer; including one or more metallization layer(s) 251 and/or one or more dielectric (or insulating) layer(s) 252_1, 252_2, Fig. 2, par [0054], see Beer; The conductive traces of the metallization layer 251 may, e.g., be configured to route to one or more external terminals 130 (e.g. solder deposits) of the semiconductor device package 200. Further, some of the conductive traces of the metallization layer 251 may be used as an internal interconnect, i.e. as an interconnect to the electronic component 120, Fig. 2, par [0055], see Beer) disposed on the second surface of the substrate (the (lowermost) dielectric layer (252_2) may, e.g., be a solder-stop layer having openings for the solder deposits (130) configured to connect to the application board (not shown, but noted, Fig. 2, par [0056], see Beer); 
		a feeding structure (external terminals 130, FIG. 2, par [0044], see Beer) disposed on the second surface (a second (bottom) main face 150b, FIG. 1) of the substrate (The electrical interconnect 150 may electrically interconnect the electronic component 120 to the external terminals 130 FIG. 2, par [0044], see Beer; see external terminals 130, FIG. 2, par [0044]; The external terminals 130 of the semiconductor device package 100 may be implemented by solder bumps which are attached to the electrical interconnect 150, e.g. an electrical redistribution structure.  Although not shown the external terminals 130 may also be realized by leads or pads of the electrical interconnect 150, in particular, if the electrical interconnect 150 is implemented by a device carrier (that is no electrical redistribution structure), FIG. 1, par [0047] see Beer); and
		an electronic component (a semiconductor chip 140 (i.e., semiconductor chip 140 also be electronic component 120, see Fig. 1, par [0031] see Beer) disposed on the second surface of the substrate (corresponding to second (bottom) main face 150b of the electrical interconnect 150, Fig. 1, par [0044], see Beer), 
		wherein the connector (including chip electrodes 241, 242, 243, Fig. 2 via external terminals 130 (e.g. ball grid array), Fig. 1, par [0050], see Beer) is electrically coupled to the electronic component (semiconductor chip (i.e., semiconductor chip 140 also be electronic component 120, see Fig. 1, par [0031] see Beer) through a polymer material (the dielectric (or insulating) layers 252_1, 252_2 of the wherein the connector (including chip electrodes 241, 242, 243, Fig. 2 via external terminals 130 (e.g. ball grid array), Fig. 1, par [0050], see Beer) and the feeding structure (external terminals 130, FIG. 1, par [0044], see Beer) protrude from the second surface of the substrate (a second (bottom) main face 150b, FIG. 1), and the connector (including chip electrodes 241, 242, 243, Fig. 2) and the feeding structure are different in height (see the height differences of external terminals 130, FIG. 2, par [0044], and of chip electrodes 241, 242, 243, Fig. 2, see Beer).
	However, Beer does not explicitly the polymer material being the substrate.
	Beer teaches in another embodiment Figure 9 in which FIG. 9 illustrates an application board 900, e.g. motherboard, on which the semiconductor device package 100-400, 600 is to be mounted. The application board 900 may, e.g., be a PCB or another type of application board, e.g. a ceramic substrate, etc. The application board 900 may comprise an insulating board substrate 910 such as, e.g., a fiber-reinforced insulating polymer plate (Fig. 9, par [0075], see Beer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the embodiment Figure 9 of the semiconductor device of Beer such that to obtain the polymer material being the substrate as claimed for purpose of providing compact design, high thermal robustness and improved reliability, as suggested by Beer in paragraph [0003].   
	
	Regarding claim 22, Beer teaches the semiconductor device package of claim 21.  Beer as modified, teaches wherein a height of the feeding structure from the substrate is greater than a height of the connector from the substrate (see the height differences of external terminals 130, FIG. 2, par [0044], which extending above the height of chip electrodes 241, 242, 243, Fig. 2, see Beer). 

18.	Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Natan et al. U.S. Patent 9932221 (hereinafter, “Natan”).

	Regarding claim 23, Beer teaches the semiconductor device package of claim 21.  Beer as modified, teaches wherein an area of the feeding structure (external terminals 130, FIG. 2, par [0044], see Beer) projected on the second surface (a second (bottom) main face 150b, FIG. 1, see Beer), and an area of the electronic component (a semiconductor chip 140 (FIG. 2, par [0044], see Beer; semiconductor chip 140 also be electronic component 120, see Fig. 1, the electronic component may be any of the semiconductor chips as described above in relation to the semiconductor chip arranged at the bottom side of the semiconductor device package par [0031] see Beer) projected on the second surface (150b, Fig. 1, see Beer) of the first substrate (electrical interconnect 150, Fig. 1, par [0043], see Beer; the semiconductor device package substrate) in a direction substantially perpendicular to the first surface (150b, Fig. 1, see Beer) are separated from each other (see relative positions of external terminals 130 and semiconductor chip 140 in FIG. 2, see Beer). 
Beer further teaches the first load electrode of the first semiconductor chip 140_1 (e.g. source electrode S1), the control electrode C1 and the second load electrode of second semiconductor chip 140_2 (e.g. drain electrode D2) may face away from the semiconductor device package 600 and may be configured to be electrically connected to an application board (not shown, but noted, Fig. 6, par [0065], see Beer).
	However, Beer does not explicitly disclose wherein an area of the connector projected on the second surface being separated from an area of the feeding structure  projected on the second surface, and an area of the electronic component projected on the second surface.
	Natan teaches semiconductor package with multiple compartments (see Title) in which as shown in FIG. 14, the package I/O 500 may also be implemented as a ball grid array (BGA) comprising a plurality of solder balls or terminals 520.  The solder balls 520 may permit surface mounting the semiconductor device 10 to a PCB by reflowing or heating the solder balls 520 such that the solder balls 520 adhere to corresponding pads of the PCB.  In yet another example embodiment, the package I/O 500 may include a flex connector 530 as shown in FIG. 15. The flex connector 530 may comprises a female receptacle 532. The flex connector 530 may comprising a plurality of terminals that electrically couple the semiconductor device 10 to a PCB via a flexible, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the semiconductor package with multiple compartments in Figure 15 (see position of connector 530, Fig. 15 of Natan) taught by Natan with the semiconductor device of Beer such that to obtain wherein an area of the connector projected on the second surface being separated from an area of the feeding structure projected on the second surface, and an area of the electronic component projected on the second surface as claimed in order to improve the operational performance of the MEMS microphone subassembly, as suggested by Natan in column 7, lines 41-42.

	Regarding claim 24, Beer teaches the semiconductor device package of claim 21.  Beer as modified, teaches wherein the feeding structure (external terminals 130, FIG. 2, par [0044], see Beer), and the electronic component  (a semiconductor chip 140 (FIG. 2, par [0044], see Beer; semiconductor chip 140 also be electronic component 120, see Fig. 1, the electronic component may be any of the semiconductor chips as described above in relation to the semiconductor chip arranged at the bottom side of the semiconductor device package par [0031] see Beer) are physically separated from each other (see FIG. 2, par [0044], see Beer).
Beer further teaches the first load electrode of the first semiconductor chip 140_1 (e.g. source electrode S1), the control electrode C1 and the second load electrode of second semiconductor chip 140_2 (e.g. drain electrode D2) may face away from the 
	However, Beer does not explicitly disclose wherein the connector, the feeding structure, and the electronic component are physically separated from each other the feeding structure.
	Natan teaches semiconductor package with multiple compartments (see Title) in which as shown in FIG. 14, the package I/O 500 may also be implemented as a ball grid array (BGA) comprising a plurality of solder balls or terminals 520.  The solder balls 520 may permit surface mounting the semiconductor device 10 to a PCB by reflowing or heating the solder balls 520 such that the solder balls 520 adhere to corresponding pads of the PCB.  In yet another example embodiment, the package I/O 500 may include a flex connector 530 as shown in FIG. 15. The flex connector 530 may comprises a female receptacle 532. The flex connector 530 may comprising a plurality of terminals that electrically couple the semiconductor device 10 to a PCB via a flexible, ribbon cable received by the female receptacle 532 (Fig. 15; col. 8, lines 51-64, see Natan).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the semiconductor package with multiple compartments in Figure 15 (see position of connector 530, Fig. 15 of Natan) taught by Natan with the semiconductor device of Beer such that to obtain wherein the connector, the feeding structure, and the electronic component are physically separated from each other the feeding structure as claimed in order to improve the operational performance of the MEMS microphone subassembly, as suggested by Natan in column 7, lines 41-42.

	Regarding claim 25, Beer in view of Natan teaches the semiconductor device package of claim 23.  Beer in view of Natan as modified, teaches wherein an area of the connector (flex connector 530 as shown in FIG. 15, col. 8, lines 51-64, see Natan) projected on the second surface (a second (bottom) main face 150b, FIG. 1) of the first substrate (The electrical interconnect 150 may electrically interconnect the electronic component 120 to the external terminals 130 FIG. 1, par [0044], see Beer) in a direction substantially perpendicular to the first surface is greater than an area of the feeding structure (external terminals 130, FIG. 1, par [0044], see Beer) projected on the second surface of the first substrate (The electrical interconnect 150 may electrically interconnect the electronic component 120 to the external terminals 130 FIG. 1, par [0044], see Beer) in said direction (see area of flex connector 530 in FIG. 15 of Natan and area of external terminals 130, FIG. 1 of Beer).

19.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Wagner et al. U.S. Patent 20170209095 (hereinafter, “Wagner”).

	Regarding claim 26, Beer teaches the semiconductor device package of claim 21.  Beer as modified, teaches the application board 900 may, e.g., be a PCB or another type of application board, e.g. a ceramic substrate, etc. The application board 
	However, Beer does not explicitly disclose a PCB (i.e., printed circuit board) being a flexible printed circuit.
	Wagner teaches optical physiological sensor modules with reduced signal noise (see Title) in which in which FIG. 26 is a block diagram of an earbud 400 having both a sensor module 20 and data processing capability, according to some embodiments of the present invention (see Fig. 26, par [0150], see Wagner); as described above with respect to FIG. 26, this embodiment may comprise two separate earbuds 400 in wireless communication with each other (see Fig. 28, par [0153], see Wagner); according to some embodiments of the present invention (see Fig. 26, par [0150], see Wagner); the sensor module includes a printed circuit board (PCB), an optical source secured to the PCB, and an optical detector secured to the PCB. In some embodiments, the PCB is an elongated, flexible PCB having a distal end portion (par [0025], see Wagner).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the optical physiological sensor modules with reduced signal noise taught by Wagner with the semiconductor device of Beer in view of Linden such that to obtain a PCB (i.e., printed circuit board) being a flexible printed circuit as claimed in order to help reduce the spacing requirements for such a dual-wireless design, where space is fundamentally limited by the size of a subject's ears, as suggested by Wagner in paragraph [0151].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”) in view of Mirsky et al. U.S. Patent Application Publication 20070080360 (hereinafter, “Mirsky”); previously cited. 

	Regarding claim 27, Beer teaches semiconductor device package of claim 21. 
However, Beer does not explicitly disclose wherein the feeding structure is configured to feed a radio frequency (RF) signal to an antenna. 
	Mirsky teaches microelectronic interconnect substrate and packaging techniques (see Title) in which in a broad sense, "microelectronic packaging" can simply be viewed as a way to interface an IC (or a die) with the "real" world of peripherals such as power sources (e.g., power supplies, batteries, and the like), input devices (e.g., keyboards, mouses, and the like), and output devices (e.g., monitors, modems, antennas, and the like), (par [0005], see Mirsky).  RF short for `Radio Frequency`. RF refers to that portion of the electromagnetic spectrum in which electromagnetic waves can be generated by alternating current fed to an antenna (par [0005], see Mirsky).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the microelectronic interconnect substrate and packaging techniques taught by Mirsky with the semiconductor device of Beer such that to obtain wherein the feeding structure is configured to feed a radio frequency (RF) signal to an antenna as claimed for purpose of providing the resulting substrate and packaging afford the required electrical interconnections and enhanced 
Response to Arguments


21.	Applicant's arguments with respect to claims 1-3, 5-7, 10, and 12-30 have been considered but are moot in view of the new grounds of rejection.  

Conclusion

22.	Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654   
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654